Exhibit 10.2

 


EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) dated as of November 21, 2008 (the
“Execution Date”) is made by and between ArQule, Inc., a Delaware corporation
(the “Company”) with its principal offices at 19 Presidential Way, Woburn,
Massachusetts  01801, and Thomas Chan (“Executive”) whose current principal
residential address is 7 Stoney Brook Road, Hopkinton, MA  01748.

 

WHEREAS, the Company desires to employ Executive as its Chief Scientific Officer
(CSO) and to enter into an agreement embodying the terms of such employment; and

 

WHEREAS, Executive desires to accept such employment and enter into such an
agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the Company and
Executive (collectively, the “Parties”) hereby agree as follows:

 

1.             Term of Employment.  The Company hereby agrees to employ
Executive, and Executive hereby accepts such employment with the Company, upon
the terms and subject to the conditions set forth in this Agreement.  The
Agreement shall continue until November 17, 2012 unless earlier terminated in
accordance with the provisions of Section 5 of this Agreement (the “Employment
Term”).

 

2.             Title; Duties.  During the Employment Term, Executive shall serve
as the CSO of the Company, reporting directly to its Chief Executive Officer
(CEO).  Executive hereby agrees to undertake the duties and responsibilities
inherent in such position and such other duties and responsibilities consistent
with such position as CEO shall from time to time reasonably assign to
Executive.

 

3.             No Conflict.  During the Employment Term, Executive shall devote
substantially all of Executive’s business time and efforts to the performance of
Executive’s duties hereunder and shall not, directly or indirectly, engage in
any other business, profession or occupation for compensation or otherwise which
would conflict with the rendition of such duties.  Notwithstanding the
foregoing, Executive may engage in other activities, such as activities
involving charitable, educational, religious, trade association, civic and
similar types of organizations, speaking engagements and membership on the Board
of Directors or equivalent of other organizations (“Outside Activities”),
provided that Executive shall obtain CEO’s written consent before engaging in
any such Outside Activities and provided further that Executive’s participation
in such Outside Activities shall not be in violation of any of Executive’s
obligations to the Company, including but not limited to those set forth in the
Company’s Code of Conduct.  Executive represents and warrants that Exhibit A
attached hereto states all Outside Activities which Executive is participating
in as of the Effective Date, and to which the Company hereby consents.

 

--------------------------------------------------------------------------------


 

4.             Compensation and Benefits.

 

4.1.          Base Salary.  During the Employment Term, the Company shall pay
Executive for Executive’s services hereunder a base salary at the initial annual
rate of $309,000.00, payable in substantially equal installments in accordance
with the Company’s usual payment practices and subject to annual review and
adjustment upward or downward by the Company in its sole discretion; provided,
however, that an adjustment downward shall only occur in connection with a
percentage decrease in salary affecting all or substantially all senior
management employees of the Company.  Such amount (as adjusted from time to time
in accordance with this Section 4.1) shall be referred to herein as the “Base
Salary.”

 

4.2.          Bonus Compensation.  For each calendar year during the Employment
Term, Executive shall be eligible to receive a discretionary annual cash bonus,
the target amount of which shall be 30 percent of Executive’s Base Salary.  The
award of an annual cash bonus, if any, shall be in the Company’s sole discretion
and shall be based on Company and individual performance.  The annual cash bonus
typically is paid during the first quarter of the following calendar year, and,
except as otherwise expressly provided herein, Executive must be actively
employed with the Company as of the payment date in order to receive the
discretionary annual cash bonus, if any.  Executive shall also be eligible to
participate in any and all other bonus plans and packages that are made
available to the Company’s executives, on a basis consistent with Executive’s
position and then-current Base Salary and in accordance with the policies and
practices of the Company and the Company’s Board of Directors.

 

4.3.          Stock Option Grant.  As further compensation for Executive’s
services hereunder, the Company shall grant to Executive on the Effective Date a
stock option (the “Execution Stock Option”) to purchase 100,000 shares of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”), pursuant
to the Company’s Amended and Restated 1994 Equity Incentive Plan (the “Plan”)
subject to a vesting schedule pursuant to which rights to twenty-five percent of
the shares shall vest annually on the next four anniversaries of the Effective
Date and the terms and other conditions set forth in substantially the form of
Option Certificate attached hereto as Exhibit B.  The method of determining the
exercise price of the Execution Stock Option is set forth in the attached
Exhibit C.  In its sole discretion, the Company may grant to Executive from time
to time other stock options to purchase additional shares of Common Stock, also
pursuant to the Plan and such other terms and conditions set forth at the time
of such grant (the Execution Stock Option and such other stock options,
collectively, the “Stock Options”) and may also grant stock awards.  The
Execution Stock Option is intended to be an “incentive stock option” to the
extent permissible under Section 422 of the Internal Revenue Code of 1986 (the
“Code”), including the $100,000 limitation of Code Section 422(d).

 

4.4.          Executive Benefits.  During the Employment Term, Executive shall
be eligible to participate in all employee benefit plans and perquisite plans
and policies

 

2

--------------------------------------------------------------------------------


 

(including fringe benefits, 401(k) plan participation. life, health dental,
accident and short and long term disability insurance) which the Company may, in
its sole and absolute discretion, make available to its similarly-situated
employees, whether such benefits are now in effect or hereafter adopted, subject
to the terms and conditions of each such plan or policy.  The Company may alter,
modify, add to or delete its employee benefit plans and its perquisite plans and
policies at any time as it, in its sole judgment, determines to be appropriate,
without recourse by Executive.

 

4.5.          Paid Time Off.  Executive shall be entitled to four weeks (20
working days) of paid time off (“PTO”) per annum during the Employment Term,
which will accrue pursuant to the Company’s policies and practices and is to be
taken at such time or times as shall be mutually convenient for the Company and
Executive; provided, however, that the Company may elect to increase the annual
time to which Executive shall be entitled to PTO.  Unused PTO shall be allocated
pursuant to the Company’s policies and practices.

 

4.6.          Business Expenses and Perquisites.  Upon delivery of adequate
documentation of expenses incurred in accordance with the policies and practices
of the Company, Executive shall be entitled to reimbursement by the Company for
reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of Executive’s duties hereunder in accordance with
such policies as the Company may from time to time have in effect.

 

4.7.          Deductions and Withholdings.  Notwithstanding any other provision
of this Agreement, any payments or benefits hereunder shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions, as the Company reasonably determines it should withhold pursuant to
any applicable law or regulation.

 

4.8.          Annual Review.  Executive shall receive an annual review of his
performance by CEO of the Company.

 

5.             Termination.

 

5.1.          Without Cause by the Company. The Company may terminate
Executive’s employment hereunder at any time without Cause (as defined in
Section 5.2) upon not fewer than fourteen (14) days prior written notice from
the Company to Executive.  The effective date of Executive’s termination shall
be referred to herein as the “Termination Date.”  If Executive’s employment is
terminated by the Company pursuant to this Section 5.1, all compensation and
benefits provided to Executive by the Company pursuant to this Agreement or
otherwise shall cease as of the Termination Date, except that the Company shall
pay Executive all Base Salary owed to Executive for work performed prior to the
Termination Date, plus the cash value of any accrued but unused PTO, as of the
Termination Date.

 

3

--------------------------------------------------------------------------------


 

For purposes of clarity, a termination of Executive’s employment by reason of
the expiration of the Employment Term as set forth in Section 1 shall not be
considered a termination without Cause.

 

5.1.1.       The Severance Package.  In the event the Company terminates
Executive’s employment without Cause, and provided that Executive first executes
a general release in a form and of a scope reasonably acceptable to the Company
within sixty (60) days of the Termination Date, the Company shall provide the
following severance benefits to Executive (the “Severance Package”):

 

(a)           A payment (the “Severance Payment”) in the following amount:

 

(i)            An amount equal to Executive’s Base Salary through the end of the
twelve-month period commencing on the Termination Date; plus

 

(ii)           An amount equal to the average annual discretionary bonus, if
any, paid by the Company to Executive with respect to the two years preceding
the year in which the Termination Date occurs.  Bonus amounts paid to Executive
by the Company prior to the Effective Date shall be included in the calculation
set forth in the preceding sentence.  Attached at Exhibit D is a series of
examples of the manner in which this portion of the Severance Payment shall be
calculated.

 

(b)           Payment of the costs associated with continuing the benefits which
Executive is entitled to receive pursuant to Section 4.4 of this Agreement at
the level in effect as of the Termination Date (subject to any employee
contribution requirements applicable to Executive on the Termination Date)
through the twelve-month period commencing on the Termination Date, to the
extent such benefits may continue beyond the Termination Date (for example,
among other things, Executive’s coverage under the Company’s life and disability
insurance policies will terminate as of the Termination Date).

 

(c)           The Severance Payment shall be paid to Executive in substantially
equal installments, according to the Company’s regular payroll schedule over a
twelve-month period, beginning on the first regular payroll date following the
effective date of the general release executed by Executive as provided above,
subject to Section 5.8 below.

 

5.1.2.       Deemed Termination.  For purposes of this Section 5.1, a
“termination without Cause” by the Company shall be deemed to have occurred
where

 

4

--------------------------------------------------------------------------------


 

Executive has complied with the “Deemed Termination Process” (hereinafter
defined) following the occurrence of any of the following events (a “Deemed
Termination Condition”) without the Executive’s prior written consent:

 

(a)           A diminution of Executive’s Base Salary below $309,000 on an
annualized basis (other than in connection with a Company-wide decrease in
salary affecting all or substantially all senior management employees of the
Company);

 

(b)           A diminution in Executive’s authority, duties, responsibilities
without Cause;

 

(c)           A material change in the geographic location of Executive’s place
of employment (for purposes of this paragraph, a “material change” shall be
deemed to occur only if the Company relocates Executive’s place of employment by
a distance of more then fifty (50) miles, excluding any relocation to the
Company’s existing offices in Woburn, MA); or

 

(d)           The Company materially breaches any of its obligations to
Executive pursuant to this Agreement.

 


“DEEMED TERMINATION PROCESS” SHALL MEAN THAT (I) THE EXECUTIVE REASONABLY
DETERMINES IN GOOD FAITH THAT A DEEMED TERMINATION CONDITION HAS OCCURRED;
(II) THE EXECUTIVE PROVIDES WRITTEN NOTICE TO THE COMPANY OF THE OCCURRENCE OF
THE DEEMED TERMINATION CONDITION WITHIN 45 DAYS OF THE INITIAL OCCURRENCE OF
SUCH CONDITION; (III) THE EXECUTIVE COOPERATES IN GOOD FAITH WITH THE COMPANY’S
EFFORTS, FOR A PERIOD NOT FEWER THAN 30 DAYS FOLLOWING SUCH NOTICE (THE “CURE
PERIOD”), TO REMEDY THE DEEMED TERMINATION CONDITION; (IV) NOTWITHSTANDING SUCH
EFFORTS, THE DEEMED TERMINATION CONDITION CONTINUES TO EXIST; AND (V) THE
EXECUTIVE PROVIDES THE COMPANY WITH A NOTICE OF TERMINATION, WHICH ESTABLISHES A
TERMINATION DATE WITHIN 30 DAYS AFTER THE END OF THE CURE PERIOD.  IF THE
COMPANY CURES THE DEEMED TERMINATION CONDITION DURING THE CURE PERIOD, A
“TERMINATION WITHOUT CAUSE” SHALL BE DEEMED NOT TO HAVE OCCURRED.


 

5.2.          For Cause by the Company.  Notwithstanding any other provision of
this Agreement, Executive’s employment hereunder may be terminated by the
Company at any time for Cause.  For purposes of this Agreement, “Cause” shall
mean: (i) Executive’s failure to follow the reasonable instructions of CEO or
otherwise perform Executive’s duties hereunder for thirty (30) days after a
written demand for performance is delivered to Executive on behalf of the
Company, which demand specifically identifies the manner in which the Company
alleges that Executive has not substantially followed such instructions or
otherwise performed Executive’s duties; (ii) material violation by Executive of
the

 

5

--------------------------------------------------------------------------------


 

Company’s Code of Conduct; (iii) Executive’s willful misconduct that is
materially injurious to the Company (whether from a monetary perspective or
otherwise); (iv) Executive’s willful commission of an act constituting fraud
with respect to the Company; (v) conviction of Executive for a felony under the
laws of the United States or any state thereof; or (vi) Executive’s material
breach of Executive’s obligations under Sections 7 or 8 hereof.

 

If Executive’s employment is terminated by the Company for Cause, all
compensation and benefits provided to Executive by the Company pursuant to this
Agreement or otherwise shall cease as of the Termination Date, except that the
Company shall pay Executive all Base Salary owed to Executive for work performed
prior to the Termination Date, plus the cash value of any accrued but unused
PTO, as of the Termination Date.

 

5.3.          Termination by Executive.  Executive’s employment hereunder may be
terminated by Executive at any time upon not fewer than 30 days prior written
notice from Executive to the Board.  Executive agrees that such notice period is
reasonable and necessary in light of the duties assumed by Executive pursuant to
this Agreement and fair in light of the consideration Executive is receiving
pursuant to this Agreement.  If Executive terminates Executive’s employment with
the Company pursuant to this Section 5.3, all compensation and benefits provided
to Executive by the Company pursuant to this Agreement or otherwise shall cease
as of the Termination Date, except that the Company shall pay Executive all
amounts owed to Executive for work performed prior to the Termination Date, plus
the cash value of any accrued but unused PTO as of the Termination Date.

 

5.4.          Disability.  Subject to the requirements of the Americans with
Disabilities Act, Massachusetts General Laws Chapter 151B and any other
applicable laws, Executive’s employment hereunder may be terminated by the
Company at any time in the event of the Disability of Executive.  For purposes
of this Agreement, “Disability” shall mean the inability of Executive to perform
the essential functions of Executive’s position, with or without reasonable
accommodation, due to physical or mental disablement which continues for a
period of four (4) consecutive months during the Employment Term, as determined
by an independent qualified physician mutually acceptable to the Company and
Executive (or Executive’s personal representative) or, if the Company and
Executive (or such representative) are unable to agree on an independent
qualified physician, as determined by a panel of three physicians, one
designated by the Company, one designated by Executive (or such representative)
and one designated by the two physicians so designated.  If Executive’s
employment is terminated by the Company for Disability, all compensation and
benefits provided to Executive by the Company pursuant to this Agreement or
otherwise shall cease as of the Termination Date, except that (a) the Company
shall pay Executive all Base Salary owed to Executive for work performed prior
to the Termination Date, plus the cash value of any accrued but unused PTO, as
of the Termination Date; (b) in the event the Company terminates Executive by
reason of Disability after a

 

6

--------------------------------------------------------------------------------


 

calendar year has been completed but before the discretionary annual cash bonus,
if any, relating to that calendar year as provided in Section 4.2 above has been
paid, the Company shall pay Executive such discretionary annual cash bonus
amount, if awarded; and (c) provided that Executive first executes a general
release in a form and of a scope reasonably acceptable to the Company within
sixty (60) days of the Termination Date, Executive shall be entitled to the
Severance Package, except that the portion of the Severance Payment based on
Executive’s Base Salary paid as a part of the Severance Package shall be reduced
by the amount of Base Salary, salary continuation (short-term disability), and
cash disability benefits (long-term disability) paid to Executive for the
corresponding period under the Company’s employee benefit plans as then in
effect.

 

5.5.          Death.  Executive’s employment hereunder shall automatically
terminate in the event of Executive’s death.  If Executive’s employment is
terminated by the death of Executive, all compensation and benefits provided to
Executive by the Company pursuant to this Agreement or otherwise shall cease as
of the Termination Date, except that (a) the Company shall pay to Executive’s
estate or legal representative all Base Salary owed to Executive for work
performed prior to the Termination Date, plus the cash value of any accrued but
unused PTO, as of the Termination Date; (b) in the event the Company terminates
Executive by reason of Death after a calendar year has been completed but before
the discretionary annual cash bonus, if any, relating to that calendar year as
provided in Section 4.2 above has been paid, the Company shall pay Executive
such discretionary annual cash bonus amount, if awarded; and (c) provided that
Executive’s estate first executes a general release in a form and of a scope
reasonably acceptable to the Company within ninety (90) days of the Termination
Date, Executive shall be entitled to the Severance Package.

 

5.6.          Notice of Termination.  Any purported termination of employment by
the Company or by Executive shall be communicated by written Notice of
Termination to the other Party in accordance with Section 11 hereof.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

 

5.7.          Survival.  The provisions of Sections 7, 8 and 9 shall survive the
termination of this Agreement.

 

5.6           Section 409A of the Code.  It is the intention of the parties to
this Agreement that, to the extent possible, no payment or entitlement pursuant
to this Agreement will give rise to any adverse tax consequences to Executive
under Section 409A of the Internal Revenue Code (“Code”) and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including that issued after the date hereof (collectively, “Section 409A”).  The
Agreement shall be interpreted to that end and consistent with that objective. 
Notwithstanding any other provision herein, if Executive is a “specified
employee” as defined in, and pursuant to,

 

7

--------------------------------------------------------------------------------


 

Treas. Reg. Section 1.409A-1(i) on the Termination Date, no payment of
compensation under this Agreement shall be made to Executive during the period
lasting six (6) months from the Termination Date.  If any payment to Executive
is delayed pursuant to the foregoing sentence, such payment instead shall be
made in a lump sum payment on the first business day following the expiration of
the six-month period referred to in the prior sentence, and, as of the first
business day following the expiration of such six-month period, all such
payments shall resume in accordance with the schedule for such payments.

 

Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code.  To the extent any reimbursement
or in-kind benefit due to Executive under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursement or in-kind
benefit shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).

 

6.             Accelerated Vesting in Change of Control.  In the event that both
(i) a Change of Control occurs and (ii) the Company terminates Executive’s
employment without Cause (or is deemed to terminate Executive’s employment
without Cause) within the period commencing three months prior to the latest
possible date of a Change of Control and ending one year after the latest
possible date of a Change of Control, any Stock Option held by Executive shall
become immediately exercisable as to all option shares without regard to the
vesting schedule set forth on the applicable Option Certificate, and any shares
of Restricted Stock previously granted shall immediately be free and clear of
any restrictions.  For purposes of this Agreement, any one of the following
events shall be considered a “Change of Control” of the Company:

 

(a)           Acquisition by any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934) of any amount of the
Company’s Common Stock so that such person holds or controls fifty percent (50%)
or more of the Company’s Common Stock;

 

(b)           Merger or consolidation of the Company with or into any other
entity in which the holders of the Company’s outstanding shares of capital stock
immediately before such merger or consolidation do not, immediately after such
merger or consolidation, retain capital stock representing a majority of the
voting power of the surviving entity of such merger or consolidation;

 

(c)           Sale of all or substantially all of the assets of the Company to a
third party;

 

(d)           Within any twenty-four (24) month period, the election by the
stockholders of the Company of twenty percent (20%) or more of the directors of
the Company other than pursuant to nomination by the Board, or its designated
committee; or

 

(e)           Execution of a legally binding, definitive agreement approved by
the Board of Directors providing for any of the events set forth in (a), (b),
(c) or (d) above.

 

8

--------------------------------------------------------------------------------


 

7.             Confidentiality.

 

7.1.          Definitions.  As used herein, the term “Confidential Information”
shall mean any and all ideas, inventions, information, know-how, compounds,
materials and other items (whether patentable or not) that are confidential or
proprietary to the Company (or to its affiliates, collaborators, consultants,
suppliers, or customers) whether disclosed in written, oral, tangible or other
form and whether or not labeled or otherwise identified as confidential or
proprietary.  Confidential Information shall include, without limitation, the
following to the extent proprietary to the Company (or to its affiliates,
collaborators, consultants, suppliers or customers) and not publicly available:

 

(a)           inventions, trade secrets, discoveries and computer programs, and
any improvements or modifications thereto;

 

(b)           engineering, research, development and design projects, data,
designs, drawings and specifications;

 

(c)           manufacturing, development and other technical processes,
applications, methods, apparatus and equipment;

 

(d)           business information such as lists of approved components and
sources, price lists, product costs, production schedules, business plans, sales
information, profit and loss information, and customer and collaborator lists;

 

(e)           any and all reagents, substances, chemical compounds, subcellular
constituents, cells or cell lines, organisms and progeny, and mutants, as well
as any and all derivatives or replications derived from or relating to such
materials; and

 

(f)            any and all information, materials and other items supplied by
third parties to the Company (or generated by the Company for third parties)
under an obligation of confidentiality.

 

7.2.          Non-Disclosure.  Executive shall not at any time (whether during
or after Executive’s employment with the Company) disclose or use any
Confidential Information for Executive’s own benefit or purposes or the benefit
or purposes of any other person, firm, partnership, joint venture, association,
corporation or other organization, entity or enterprise (a “Person”) other than
the Company.

 

7.3.          Exceptions.  Notwithstanding any other provision in the Agreement,
Confidential Information shall not include any information or material which:

 

(a)           is or becomes generally available to the public other than as a
result of disclosure thereof by Executive;

 

9

--------------------------------------------------------------------------------


 

(b)           is lawfully received by Executive on a non-confidential basis from
a third party that is not itself under an obligation of confidentiality or
non-disclosure to the Company with respect to such information;

 

(c)           can be shown by Executive to have been independently developed by
Executive;

 

(d)           Executive establishes by competent proof was in Executive’s
possession at the time of disclosure by the Company and was not acquired,
directly or indirectly from the Company; or

 

(e)           is required to be publicly disclosed by law or by regulation;
provided, however, that in such event Executive shall provide the Company with
prompt advance notice of such disclosure so that the Company has the opportunity
if it so desires to seek a protective order or other appropriate remedy.

 

7.4.          Return of Company Property.  Executive agrees that upon
termination of Executive’s employment hereunder, Executive shall return
immediately to the Company any proprietary materials, any materials containing
Confidential Information and any other Company property then in Executive’s
possession or under Executive’s control, including, without limitation all
notes, drawings, lists, memoranda, magnetic disks or tapes, or other recording
media containing such Confidential Information, whether alone or together with
non-confidential information, all documents, reports, files, memoranda, records,
software, credit cards, door and file keys, telephones, PDAs, computers,
computer access codes, disks and instructional manuals, or any other physical
property that Executive received, prepared, or helped prepare in connection with
Executive’s employment under this Agreement.  Upon termination, Executive shall
not retain any copies, duplicates, reproductions, or excerpts of Confidential
Information, nor shall Executive show or give any of the above to any third
party.  Executive further agrees that Executive shall not retain or use for
Executive’s account at any time any trade name, trademark, service mark, logo or
other proprietary business designation used or owned in connection with the
business of the Company.

 

8.             Non-Competition; Non-Solicitation.

 

8.1           Non-Competition.  During Executive’s employment with the Company
or any of its affiliates and for a period of one year after the termination or
cessation of such employment for any reason, Executive shall not directly or
indirectly, alone or through any other organization or entity, including without
limitation becoming an employee, investor (except as provided below), officer,
agent, partner, member or director of any such organization or entity, engage or
prepare to engage in any Competitive Activity.  For purposes of this Agreement,
the term “Competitive Activity” means any area of business that the Company or
any of its affiliates worldwide (which affiliates shall not include any entity
that purchases the Company or otherwise acquires all or substantially all of the
Company’s assets

 

10

--------------------------------------------------------------------------------


 

and any of such purchasing or acquiring entity’s affiliates) conducted or
actively planned to conduct at any time during Executive’s employment, including
but not limited to oncological drug development and kinase platform drug
development.  Notwithstanding the foregoing, Executive shall not be deemed to be
engaged directly or indirectly in any Competitive Activity if Executive
participates in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership.  For purposes
of this Section, Executive shall be deemed to be engaging in Competitive
Activity as of the date that Executive accepts employment or consulting
engagement with any other person or entity, regardless of when Executive
actually begins providing services under such employment or consulting
engagement, but only if Executive is preparing to engage in Competitive Activity
during such period.  Nothing in this Section shall be construed to affect in any
way Executive’s confidentiality obligations as set forth in Section 7 of this
Agreement.  Nothing in this Section shall be construed to prohibit Executive
from seeking permission from the Company to engage in any activity which may
otherwise fall within the definition of Competitive Activity as set forth in
this Section, provided that a grant of permission from the Company, if any, must
be in writing.

 

8.2           Non-Solicitation.  During Executive’s employment with the Company
or any of its affiliates and for a period of one year after the termination or
cessation of such employment for any reason thereafter, Executive will not
directly or indirectly: (a) solicit, divert or take away, or attempt to divert
or take away, the business or patronage of any of the clients, customers or
accounts, or prospective clients, customers or accounts of the Company or its
affiliates with whom the Company or its affiliates has or is actively
negotiating a written agreement as of the Termination Date; (b) recruit, solicit
or hire any person who is, or within the six (6) month period preceding the
Termination Date was, an officer, director or employee of the Company or any of
its affiliates or was a scientific consultant with an exclusive arrangement with
the Company or any of its affiliates; or (c) induce or attempt to induce any
officer, director, employee consultant, agent or representative of the Company
or any of its affiliates to discontinue his or her relationship with the Company
or any of its affiliates or to commence an employment or other business
relationship with another entity.

 

9.             Other Agreements.  Executive hereby represents to the Company
that Executive is not bound by any agreement or any other previous or existing
business relationship which conflicts with or prevents the full performance of
Executive’s duties and obligations to the Company (including Executive’s duties
and obligations under this or any other agreement with the Company).  Executive
understands that the Company does not desire to acquire from Executive any trade
secrets or confidential business information Executive may have acquired from
others.  Therefore, Executive agrees that during the Employment Term and
thereafter, Executive will not improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer, or any other
person or entity with whom Executive has an agreement or to whom Executive owes
a duty to keep such information in confidence.

 

11

--------------------------------------------------------------------------------


 

10.                                 Injunctive Relief.  Executive acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Sections 7 and 8 would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining orders, temporary or permanent
injunctions or any other equitable remedy which may then be available.  In
addition, in the event that Executive breaches any provision of Sections 7 or 8
of this Agreement, the applicable time periods set forth in such Sections, shall
be extended for a period of time equal to the period of time during which
Executive was in breach of the Agreement, up to a maximum of twelve months, and
if the Company is required to seek relief from such breach in any judicial
proceedings, then such time limitations shall extend for a period of time equal
to the pendency of any such proceedings, including all appeals, up to a maximum
of twenty-four months.  In connection with the restrictions in Sections 7 and 8,
Executive represents that his economic means are such that those provisions will
not prevent him from providing for himself and his family on a basis
satisfactory to Executive. .  Further, in addition to any other remedies
available to the Company, in the event Executive breaches any of the provisions
of this Agreement, including but not limited to Sections 7 or 8, Executive
agrees that any post-termination payments and benefits flowing to Executive from
the Company, including but not limited to the Severance Package, shall be
subject to disgorgement by the Employee and/or may be terminated, reduced, or
cancelled by the Company.

 

11.                                 Notices.  Any notice hereunder by either
Party to the other shall be given in writing by personal delivery, telex,
facsimile, overnight courier or certified mail, return receipt requested,
addressed, if to the Company, to the attention of CEO at the Company’s executive
offices or to such other address as the Company may designate in writing at any
time or from time to time to Executive, and if to Executive, to Executive’s most
recent address on file with the Company.  Notice shall be deemed given, if by
personal delivery or by overnight courier, on the date of such delivery or, if
by telex or facsimile, on the business day following receipt of answer back or
facsimile information or, if by certified mail, on the date shown on the
applicable return receipt.

 

12.                                 Assignment.  This Agreement may not be
assigned by either Party without the prior written consent of the other Party,
provided, however, that the Company may assign this Agreement without
Executive’s consent in the event of a merger, acquisition, or transfer of all or
substantially all of the assets of the Company with or to a third party (a
“Merger”).  In the event of a Merger, the Company shall require in writing any
successor Person to assume and agree to perform this Agreement; failure to so
assume and agree shall constitute a Deemed Termination Condition for purposes of
Section 5.1.2(d).

 

13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and there have been no oral or other agreements of any kind
whatsoever as a condition precedent or inducement to the signing of this
Agreement or otherwise concerning this Agreement or the subject matter hereof.

 

12

--------------------------------------------------------------------------------


 

14.                                 Expenses.  The Parties shall each pay their
own respective expenses incident to the enforcement or interpretation of, or
dispute resolution with respect to, this Agreement, including all fees and
expenses of their counsel for all activities of such counsel undertaken pursuant
to this Agreement.

 

15.                                 Waivers and Further Agreements.  Any waiver
of any terms or conditions of this Agreement shall not operate as a waiver of
any other breach of such terms or conditions or any other term or condition, nor
shall any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof; provided, however, that no such
written waiver, unless it, by its own terms, explicitly provides to the
contrary, shall be construed to effect a continuing waiver of the provision
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the Party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.  Each of the Parties agrees to
execute all such further instruments and documents and to take all such further
action as the other Party may reasonably require in order to effectuate the
terms and purposes of this Agreement.

 

16.                                 Amendments.  This Agreement may not be
amended, nor shall any waiver, change, modification, consent or discharge be
effected except by an instrument in writing executed by both Parties.

 

17.                                 Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

18.                                 Counterparts.  This Agreement maybe executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

19.                                 Section Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

20.                                 Governing Law and Forum.  This Agreement
shall in all events and for all purposes be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts without regard to
any choice of law principle that would dictate the application of the laws of
another jurisdiction.  Any action, suit or other legal proceeding which may be
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within
Massachusetts), and the parties hereby consent to the jurisdiction of such court
with respect to any action, suit or proceeding commenced in such court.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the Execution Date.

 

 

ARQULE, INC.

EXECUTIVE

By:

/s/ Paolo Pucci

 

By:

/s/ Thomas C. Chan

Name: Paolo Pucci

Name: Thomas C. Chan

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------



 


EXHIBIT A


 


OUTSIDE ACTIVITIES


 

1.                                       National Institutes of Health-National
Cancer Institute:  Chair and Study Section member

 

2.                                       Department of Defense — U.S. Army
Prostate and Breast Cancer Scientific Advisory Panels:  Chair and Panel member

 

3.                                       Hope Funds for Cancer Research:  Study
Section member

 

4.                                       University of Massachusetts: 
Scientific Advisory Board member

 

5.                                       Longy School of Cambridge:  Board of
Trustee member

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ARQULE, INC. AMENDED AND RESTATED 1994 EQUITY INCENTIVE PLAN


STOCK OPTION TERMS AND CONDITIONS


 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES WHICH HAVE
BEEN ISSUED UNDER THE 1994 EQUITY INCENTIVE PLAN AND REGISTERED UNDER THE
SECURITIES ACT OF 1933.

 

1.                                       Plan Incorporated by Reference.  This
Option is issued pursuant to the terms of the Plan and may be amended as
provided in the Plan.  Capitalized terms used and not otherwise defined in this
certificate have the meanings given to them in the Plan.  This certificate does
not set forth all of the terms and conditions of the Plan, which are
incorporated herein by reference.  The Committee administers the Plan and its
determinations regarding the operation of the Plan are final and binding. 
Copies of the Plan may be obtained upon written request without charge from the
Company.  This Option is intended to be an “incentive stock option” to the
extent permissible under Section 422 of the Internal Revenue Code of 1986 (the
“Code”), including the $100,000 limitation of Code Section 422(d).

 

2.                                       Option Price.  The price to be paid for
each share of Common Stock issued upon exercise of the whole or any part of this
Option is the Option Price set forth on the face of this certificate.

 

3.                                       Vesting Schedule.  This Option may be
exercised at any time and from time to time over the number of shares and in
accordance with the vesting schedule set forth on the face of this certificate,
but only for the purchase of whole shares, provided that if Option Holder’s
employment is terminated by the Company pursuant to Section 5.1 (including
5.1.2),  5.4 or 5.5 of the Employment Agreement between the Company and Option
Holder dated April 15, 2008  (“Employment Agreement”),  then this Option may be
exercised at any time and from time to time over the number of shares and in
accordance with the vesting schedule set forth in the applicable Section of the
Employment Agreement and subject to the terms and conditions of such applicable
Section of the Employment Agreement.  Notwithstanding the foregoing, this Option
may not be exercised as to any shares after the Expiration Date.

 

4.                                       Method of Exercise.  To exercise this
Option, the Option holder shall deliver written notice of exercise to the
Company specifying the number of shares with respect to which the Option is
being exercised accompanied by payment of the Option Price for such shares in
cash, by certified check or in such other form, including shares of Common Stock
of the Company valued at their Fair Market Value on the date of delivery, as the
Committee may approve.  Promptly following such a notice, the Company will
deliver to the Option holder a certificate representing the number of shares
with respect to which the Option is being exercised.

 

5.                                       Rights as a Stockholder or Employee. 
The Option Holder shall not have any rights in respect of shares as to which the
Option shall not have been exercised and payment made

 

16

--------------------------------------------------------------------------------


 

as provided above.  The Option Holder shall not have any rights to continued
employment by the Company or any group company by virtue of the grant of this
Option.

 

6.                                       Recapitalization, Mergers, Etc.  As
provided in the Plan, in the event of a corporate transaction affecting the
Company’s outstanding Common Stock, the Committee shall equitably adjust the
number and kind of shares subject to this Option and the exercise price
hereunder or make provision for a cash payment.  If such transaction involves a
consolidation or merger of the Company with another entity, the sale or exchange
of all or substantially all of the assets of the Company or a reorganization or
liquidation of the Company, then in lieu of the foregoing, the Committee may
upon written notice to the Option Holder provide that this Option shall
terminate on a date not less than 20 days after the date of such notice unless
theretofore exercised.  In connection with such notice, the Committee may in its
discretion accelerate or waive any deferred exercise period.

 

7.                                       Option Not Transferable.  This Option
is not transferable by the Option Holder other than upon the death of the Option
Holder, in accordance with the Plan.

 

8.                                       Exercise of Option After Termination of
Employment  Except as expressly set forth in this Paragraph 9 of this Agreement,
if the Option Holder’s employment with (a) the Company, (b) a corporation (or
parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason, the Option Holder may exercise the rights which were
available to the Option Holder at the time of such termination only within three
months from the date of termination.  Upon the death of the Option Holder, his
or her Designated Beneficiary shall have the right, at any time within twelve
months after the date of death, to exercise in whole or in part any rights that
were available to the Option Holder at the time of death.  It is understood and
agreed,  however,  that any part of the Option intended to be an “incentive
stock option” that is not exercised within three months following the date of
termination will lose incentive stock option qualification and automatically
convert to a Nonstatutory Stock Option for the remainder of the applicable
exercise period.  Notwithstanding the foregoing, no rights under this Option may
be exercised after the Expiration Date.

 

9.                                       Exercise of Option Upon Retirement. 
Upon Retirement, as defined below, any unvested shares set forth on the face of
this certificate shall vest, and this Option may be exercised in whole or part
until the earlier of up to two years from the date of Retirement or the
Expiration Date.  “Retirement” as to any Option Holder shall mean such person’s
leaving the employment of the Company or an Affiliate after reaching age 55 with
ten (10) years of full-time continuous service with the Company; provided, that
the sum of the Option Holder’s age plus the number of years of continuous
service equals or exceed seventy (70).

 

10.                                 Compliance with Securities Laws.  It shall
be a condition to the Option Holder’s right to purchase shares of Common Stock
hereunder that the Company may, in its discretion, require (a) that the shares
of Common Stock reserved for issue upon the exercise of this Option shall have
been duly listed, upon official notice of issuance, upon any national securities
exchange or automated quotation system on which the Company’s Common Stock may
then be listed or quoted, (b) that either (i) a registration statement under the

 

17

--------------------------------------------------------------------------------


 

Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Option Holder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Option Holder, or
both.  The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

 

11.                                 Payment of Taxes.  To the extent applicable:
The Option Holder shall pay to the Company, or make provision satisfactory to
the Company for payment of, any taxes required by law to be withheld with
respect to the exercise of this Option.  The Committee may, in its discretion,
require any other Income taxes imposed on the sale of the shares to be paid by
the Option Holder.  In the Committee’s discretion, such tax obligations may be
paid by entering into some other arrangements to ensure that such amount is
available to them or it (whether by authorizing the sale of some or all of the
shares and payment to the Company or the member of the Group (as the case may
be) of the requisite amount of the proceeds of sale or otherwise). The Company
and any group company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the Option Holder.

 

12.                                 Transfer of Personal Data.  By acknowledging
and accepting this award, you understand that, in order to perform its
requirements under the Plan, the Company may transfer and process personal data
and/or sensitive personal data about you.  Such data may include but is not
limited to personal and financial data about you and sale of shares purchased
under the Plan from time to time.  You also hereby give explicit consent to the
Company to transfer and process any such personal data and/or sensitive data
outside the country in which you work or are employed including countries which
may be outside the European Economic Area where there may be no legislation in
relation to an individual’s rights concerning personal data.  This may also
apply to other companies in the Company group, third party advisers and
administrators or regulatory authorities.

 

13.                                 Special Tax Consequences.  The Option Holder
acknowledges that, to the extent the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code), including this
Option, are exercisable for the first time by the Option Holder during any
calendar year (under the Plan and all other incentive stock option plans of the
Company, any Subsidiary and any parent corporation thereof (within the meaning
of Section 422 of the Code)) exceeds $100,000, such options shall be treated as
Nonstatutory Options to the extent required by Section 422 of the Code.  The
Option Holder further acknowledges that the rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted.  For purposes of these rules, the Fair Market Value of stock
shall be determined as of the time the Option with respect to such stock is
granted.

 

18

--------------------------------------------------------------------------------



 


EXHIBIT C


 


DETERMINATION OF OPTION PRICE


 

The exercise price of the Execution Stock Option is the Fair Market Value of
ArQule’s Common Stock (as defined below) as of the Effective Date as defined in
Section 1 of the Employment Agreement between the Company and Executive.

 

The Fair Market Value of ArQule’s Common Stock shall be the closing price of the
Common Stock as reported by the NASDAQ National Market on the trading day of the
commencement of Executive’s employment with the Company as its Chief Scientific
Officer.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Calculation of the Severance Payment

 

Pursuant to Section 5.1.1(a)(ii), the portion of Executive’s Severance Payment
based on bonuses (“Bonus Severance”) awarded to Executive, if any, would be
calculated in the following manner:

 

These calculations are for illustrative purposes only and the following
assumptions are utilized knowing that going forward exact numbers will change
the calculation of the bonus payments:

 

2008 Salary:

 

$

286,000

 

2008 Bonus Target:

 

25

%

2009 Salary:

 

$

325,000

 

2009 Bonus Target:

 

30

%

 

Example #1:  Executive terminated in 2009

 

Bonus Severance = $68,750 (average of 25% for 2008 and 24% for 2007).

 

Example #2:  Executive awarded a 25% bonus for 2008 and 30% for 2009, terminated
during 2010

 

Bonus Severance = $84,500 (average of 2008 and 2009)

 

Example #3:  Executive awarded a 25% bonus for 2008, 0% bonus for 2009,
terminated during 2010

 

Bonus Severance = $35,750 (average of year 1 and year 2 bonuses actually
awarded)

 

20

--------------------------------------------------------------------------------

 